Case 2:18-cv-00268-KD-B Document 98 Filed 11/08/19 Page 1 of 2                    PageID #: 2254


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ROCKHILL INSURANCE COMPANY,                      *

       Plaintiff(s),                             *

vs.                                              *   Civil Action No. 2:18-cv-00268-KD-B

SOUTHEASTERN CHEESE                              *
CORPORATION, et al.,
     Defendant(s).                               *

                                             ORDER

        On November 7, 2019 a motion for summary judgment (doc. 94) was filed by Plaintiff,
Rockhill Insurance Company. Any party opposing the motion must file a response in
opposition on or before November 29, 2019. (Please note that Judge DuBose’s response time
is shorter than that set out in Civil L.R. 56). The response must conform to the requirements
set forth in Rule 56 of the Federal Rules of Civil Procedure and Civil L.R. 7 and 56. If the
moving party deems it necessary to reply, the reply brief must be filed on or before December
6, 2019.

        The court will take this motion under submission on December 9, 2019. Once the
motion is taken under submission no further briefs, pleadings or submissions related to the issues
raised on summary judgment may be filed unless the proponent obtains leave of court for good
cause shown. This motion for summary judgment is being submitted without oral argument.
Should the court determine that oral argument is necessary, a hearing date will be scheduled
later.

                         NOTICE TO UNREPRESENTED PARTIES

        If any party is appearing without counsel (pro se), they are advised out of a height of
caution that the granting of this motion would represent a final adjudication of the matters raised
in the motion which may foreclose subsequent litigation on those matters. See McBride v.
Sharpe, 25 F.3d 962, 968 (11th Cir. 1994)(en banc) cert. denied, 513 U.S. 990, 115 S.Ct. 489,
130 L.Ed.2d 401 (1994)(Moreover, when a pro se litigant is involved, we have interpreted Rule
56(c) to require that the district court specifically inform the litigant (1) of the need to file
affidavits or other responsive materials, and (2) of the consequences of default.)
      Case 2:18-cv-00268-KD-B Document 98 Filed 11/08/19 Page 2 of 2 PageID #: 2255
       EXPLANATION OF RULE 56 OF THE FEDERAL RULES OF CIVIL PROCEDURE: The summary
judgment procedure established in Rule 56 provides a means of promptly disposing of cases without a trial
where there is no genuine issue as to any material fact or where only a question of law is involved. Summary
judgment goes to the merits of a claim, and, if granted, will be a final decision on any claim to which it was
applicable. On the other hand, a denial of a motion for summary judgment is not a decision on the merits but is
simply a finding that there is an issue which can be decided only after a trial. Of course, a motion for summary
judgment which is denied may be renewed at a later time if justified by the facts of the case.

       A party may move for summary judgment at any time until 30 days after the close of all discovery. The
response of any party opposing the motion shall be filed within the time periods established herein. Any party
opposing the motion has the right to file sworn affidavits, documentary evidence, other material opposing the
motion, and a brief containing any legal arguments contrary to those presented by the party who filed the
motion. The evidence submitted by the party who filed the motion may be accepted as the truth if not so
contradicted.

       Affidavits either in support of or in opposition to a motion for summary judgment must meet the
following conditions:

       (1)    They must show that the person making the affidavit has personal knowledge of the matters
about which he swears.

       (2)     They must set forth facts, which would be admissible in evidence.

       (3)     They must affirmatively show that the person making the affidavit is competent to testify about
the matters contained in his affidavit.

        (4)     A certified or sworn copy of any papers or documents referred to in an affidavit must be attached
to the affidavit.

        With permission of the court, affidavits may be supplemented, or opposed, by depositions, answers to
interrogatories, or additional affidavits. Failure to respond to this motion for summary judgment may result in
final judgment being rendered in favor of the party who filed the motion, without a full trial. It is important to
note that, except in certain circumstances, a person against whom a motion for summary judgment is filed may
not rely on the allegations of his pleadings. In other words, a plaintiff against whom a motion for summary
judgment is filed must oppose that motion by response as provided in the rules.

        If a party against whom a motion for summary judgment is pending is unable to secure affidavits to
oppose the motion, that party may file a motion fully explaining why such affidavits are unavailable and may
request the court to consider his difficulty in opposing the motion. If the court should find that any affidavit,
either in support of or in opposition to, a motion for summary judgment was made in bad faith, the court shall
order the party using a bad faith affidavit to pay to the other party his reasonable expenses, including attorney
fees, incurred because of the bad faith affidavit. In addition, the party using a bad faith affidavit may be
adjudged guilty of contempt.

       DONE AND ORDERED this 8th day of November, 2019.

                                      /s Kristi K. DuBose
                                      KRISTI K. DUBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE
